DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 11/16/2021 in response to Office Action (non-final rejection) mailed 8/23/2021. 
Claims 1-6, 8-18, and 20-22 were previously pending. With Applicant’s filing of 11/16/2021 Claims 9-10 are cancelled, Claims 1, 8, 18, and 20 are amended, Claim 23 is newly added, and Claims 2-6, 11-17, and 21-22 are as previously presented. Presently Claims 1-6, 8, 11-18, and 20-23 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 line 1:
The method of claim [[10]]1 wherein the second moiety comprises polymerized units

Claim 12 line 1:
The method of claim [[10]]1 wherein the copolymer is a random

Claim 13 line 1:
The method of claim [[10]]1 wherein the release layer comprises up to

Response to Amendment
Claims 8, 10-13, and 20 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/16/2021, with respect to rejections of Claims 1-6, 8-9, 18, and 20-22 have been fully considered and are persuasive.  The rejections of Claims 1-6, 8-9, 18, and 20-22 are withdrawn. 

Allowable Subject Matter
Claims 1-6, 8, 11-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited claim limitations for melt extruding a release film layer on an opposing major surface of the core film layer, wherein the release film layer comprises at least 50% of a polylactic acid polymer and a release agent that comprises a copolymer comprising a first moiety comprising a C12-C30 alkyl group and a second moiety that is miscible in the release film layer, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-6, 8, 11-17 are allowable as depending from an allowable base claim. 
Independent Claim 18 is allowable because the recited claim limitations for a release layer disposed on an opposing major surface of the core film layer, wherein the release film layer comprises at least 50% of a polylactic acid polymer and a release agent that comprises a copolymer comprising a first moiety comprising a C12-C30 alkyl group and a second moiety that is miscible in the release film layer, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 20-22 are allowable as depending from an allowable base claim. 
Independent Claim 23 is allowable because the recited claim limitations for melt extruding a release film layer on an opposing major surface of the core film layer, wherein the release film layer 
A close prior art reference of record Zhou discloses a composition, an article, and a method for making the article, the composition comprising at least 50 wt.% polylactic acid (PLA) polymer and method steps of mixing the composition in a mixer/extruder while heating and extruding through a die to form a core film layer. The PLA polymer-based film is suitable for use as a backing of a pressure sensitive adhesive tape. A hot-melt pressure sensitive adhesive may be applied to the core PLA polymer film layer. The pressure sensitive adhesive may be an acrylic pressure sensitive adhesive that comprises moieties of polymerized units of one or more (meth)acrylate ester monomers derived from a non-tertiary alcohol containing 1 to 14 carbon atoms. Because Zhou discloses a multilayer film comprising pressure sensitive adhesive that comprises similar chemical structure moieties and made by similar method, one of ordinary skill in the art would have had the expectation that Zhou’s adhesive, when melt extruded on a major surface of the core film layer, would be miscible in the composition of the core layer such that regions of interdiffusion would be present between the core film layer and adhesive layer. Zhou does not disclose the claim limitations recited above.
A close prior art reference of record Suwa discloses a composition, an article, and a method for making the article, the composition comprising at least 50 wt.% polylactic acid (PLA) resin (polymer) to produce a release film layer as part of a pressure sensitive adhesive (adhesive layer)/substrate (release film layer)/back coating multilayer film that may be made in a process where the three layers are made simultaneously using a multilayer extrusion die. Suwa does not disclose the claim limitations recited above.
A close prior art reference here made of record Emslander et al. (US 2001/0316203 A1) discloses a method of preparing an adhesive article, the steps comprising providing a first extrudable feedstock, comprising a pressure sensitive adhesive, providing a second extrudable feedstock comprising a polyolefin polymer, a release agent, and PLA. Thus the coextruded film comprises an adhesive layer comprising a pressure sensitive adhesive and a release layer. Emslander et al.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743